DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1.	This action is responsive to communications: RCE & Amendment, filed on 01/20/2022.  


2.	Claims 1-3 and 5-15 are pending in the case.  Claims 1, 6 and 12 are independent claims.  Claims 1-3, 6 and 12 have been amended.  Claim 4 is canceled.



Response to Arguments
Applicant's arguments filed January 20, 2022 have been fully considered but they are not persuasive.


Applicant argues (claims 1, 6 and 12) Gavriliuc and Wright do not teach or suggest moving the user to the frame of view within the altered reality scene upon selection of the selectable markup.

In response, Gavriliuc teaches the markup can be viewed from different perspectives by moving in the environment (Para 19; Fig. 3B), which enables a first user to view the markup overlaid on the image from a perspective (Fig. 3A) that is the same perspective of a second user that input the markup on 2D image data (Fig. 2B; Fig. 6 “614”; abstract).  Additionally, Wright further teaches annotations, e.g. markups, left by another, e.g. second, user (Para 114) can be accessed and reviewed from the same viewpoint/positioning of the original user device that recorded the image session (Para 115, 118, 121).  Thus, the combined teaching of Gavriliuc and Wright suggests an environment where a markup provided by one user is selectable, by another user, for viewing from a particular viewpoint.  Thus, Gavriliuc and Wright teach or suggest moving the user to the frame of view within the altered reality scene upon selection of the selectable markup.



Applicant argues (claim 15) the Gavriliuc, Wright and Carter references do not teach or suggest moving the user to the frame of view within the altered reality scene upon selection of the selectable markup.

In response, similar rationale as provided in the above response to Applicant’s Remarks with regard to claim 12 apply herein.



	To the extent that the response to the applicant's arguments may have mentioned new portions of the prior art references which were not used in the prior office action, this does not constitute a new ground of rejection. It is clear that the prior art reference is of record and has been considered entirely by applicant. See In re Boyer, 363 F.2d 455, 458 n.2, 150 USPQ 441, 444, n.2 (CCPA 1966) and In re Bush, 296 F.2d 491, 496, 131 USPQ 263, 267 (CCPA 1961).

The mere fact that additional portions of the same reference may have been mentioned or relied upon does not constitute new ground of rejection. In re Meinhardt, 392, F.2d 273, 280, 157 USPQ 270, 275 (CCPA 1968).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 6, and 12 recite “receive the image in the second format from the remote device with the markup overlaid onto the image at the location”, for which support in Applicant’s Specification has not been identified.  Applicant’s Specification (Para 23) discloses separating the markup form the image in the second format and generating a new data file including only the markup portion without the image and (Para 24) the markup portion of the image positioned at a particular location of the image in the first format.  Therefore, correction is required.

Accordingly, claims 2-3, 5, 7-11 and 13-15 are rejected based on dependency from a respectively rejected independent claim. 




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 1, 6, and 12 are directed to a memory resource that “move[s] the user”.  It is unclear how instructions in a computer implemented method “move” a physical user.  Correction is required.

Accordingly, claims 2-3, 5, 7-11 and 13-15 are rejected based on dependency from a respectively rejected independent claim. 
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anatolie Gavriliuc et al., US 2016/0371885 A1 and further in view of Gerald Wright et al., US 2019/0370544.


Independent claim 1, Gavriliuc discloses a computing device, comprising: 

a processing resource (i.e. computing system logic – Para 54); and 

a non-transitory memory resource storing instructions executable by the processing resource to (i.e. computing system includes stored instructed executed by the logic subsystem – Para 54): 

capture an image of a frame of view of a user at a location within an altered reality scene, wherein the image includes location data of features within the image (i.e. acquire image data and depth data – Fig. 6 “602”; image data associated with frames of RGB data – Para 20; obtain environment using sensed data such as GPS, e.g. location, IMU, e.g. orientation, and image data, e.g. recognizing field of view – Para 20, 35; markups are associated with location in the image where the markup was made – Para 23); 

convert the image from a first format to a second format (i.e. transmit a 3D image at an AR display system for viewing on a remote device in 2D – abstract; Para 16-17; Fig. 1), wherein the location data is attached as meta data to the image in the second format (i.e. obtain environment using sensed data such as GPS, e.g. location, IMU, e.g. orientation, and image data, e.g. recognizing field of view – Para 20, 35; markups are associated with location in the image at the markup was made – Para 23); 

send the image in the second format to a remote device (i.e. send image and depth data to a second/remote device – Fig. 6 “608, 610”) to display the image in the second format to receive a markup through the remote device (i.e. display a 2D image to a remote device – Fig. 1, 2, 5; Para 16 – that provides input of markups to the image data – Fig. 6 “614”); 


receive the image in the second format from the remote device with the markup overlaid onto the image at the location and the frame of view of the user utilizing the location data (i.e. remote device sends image data with markup and associated 3D location data to the first device – Fig. 6 “614-618”; markup data associated with a specific scene location is later obtained by other devices – Para 30), wherein the frame of view includes the location and a view direction where the image was captured within the altered reality scene (i.e. first user views the markup from a position and direction associated with the initial captured image – Fig. 2B, 3A; Para 24);

convert the markup from the image in the second format to the image in the first format based on location data of the image in the first format utilizing the location data (i.e. displaying items of markup, provided in the 2D image at the remote device, at three dimensional locations in the real world scene viewed using augmented reality techniques in the AR display system – Para 31; Fig. 1, 2B, 3B; abstract), wherein the markup is a viewable markup that is viewable from a different location within the altered reality scene (i.e. the markup can be associated with an identifier that is enables users to retrieve the markup later – Para 30; the markup can be viewed from different perspectives by moving with the environment – Para 19; Fig. 3A/B); and 

move the user to the frame of view within the altered reality scene upon interaction with the selectable markup within the altered reality scene to view the markup overlaid on the image at the location and view direction as the markup was generated in the second format (i.e. the markup can be viewed from different perspectives by moving in the environment – Para 19; Fig. 3B; first user views the markup overlaid on the image from a perspective – Fig. 3A – that is the same perspective of the second user that input the markup on 2D image data  – Fig. 2B; Fig. 6 “614”; abstract).  
  
Gavriliuc fails to disclose move a user to the position within the altered reality scene upon selection of the selectable markup within the altered reality scene, which Wright discloses (i.e. prerecorded/saved help session including annotations left by another user – Para 114 – can be access/reviewed from the same viewpoint/positioning of the original user device that recorded the help session – Para 115, 118, 121).


It would have been obvious at the effective date of invention to combine Wright’s move a user to the position within the altered reality scene upon selection of the selectable markup within the altered reality scene with the method of Gavriliuc because each enables retrieval of markup data, which Wright discloses may be viewed from the perspective of any user.  Thus, the combination provides predictable results.




Claim 3, Gavriliuc discloses the computing device of claim 1,wherin the markup is separated from the image in the second format to be overlaid on the image in the first format (i.e. send markup and associated 3D location data to the first device – Fig. 6 “614-618” – for overlay on the image in the first format – Fig. 3A).  





Claim 5, Gavriliuc discloses the computing device of claim 1, wherein the first format is a three dimensional format (i.e. the initial image is a 3D image – Para 17) and the second format is a two dimensional format (i.e. the modified image is a 2D image – Para 17).  




Independent claim 6, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.  Additionally, Gavriliuc discloses a non-transitory memory resource having stored thereon machine readable instructions to cause a computer processing resource to:

receive a captured image (i.e. worn user device captures image data - Fig. 6 “602”; Para 18) from a location of an altered reality scene (i.e. virtual content with a real world background in an augmented reality view – Para 18); 

convert the image to a non-altered reality format (i.e. transmit a 3D image at an AR display system for viewing on a remote device in 2D – abstract; Para 16-17; Fig. 1); 


receive markup data corresponding to the non-altered reality format (i.e. receive input text, etc. as markup items to app to the received image data - Para 2, 30; Fig. 6 “614”); and 

generate an altered reality format image that includes the captured image from the location and the markup data (i.e. displaying items of markup at three dimensional locations in the real world scene viewed using augmented reality techniques – Para 31; Fig. 1, 2B, 3B) , wherein the markup is a selectable markup (i.e. the markup can be associated with an identifier that is enables users to retrieve the markup later – Para 30); and 

move a user to the position within the altered reality scene upon interaction with the selectable markup within the altered reality scene at the different location to view the markup overlaid on the image at the location and view direction as the markup was generated in the non-altered reality format (i.e. the markup can be viewed from different perspectives by moving with the environment – Para 19; first user views the markup overlaid on the image from a perspective – Fig. 3A – that is the same perspective of the second user that input the markup on 2D image data  – Fig. 2B; Fig. 6 “614”; abstract).  
  
Gavriliuc fails to disclose move a user to the position within the altered reality scene upon selection of the selectable markup within the altered reality scene, which Wright discloses (i.e. prerecorded/saved help session including annotations left by another user – Para 114 – can be access/reviewed from the same viewpoint/positioning of the original user device that recorded the help session – Para 115, 118, 121).


It would have been obvious at the effective date of invention to combine Wright’s move a user to the position within the altered reality scene upon selection of the selectable markup within the altered reality scene with the method of Gavriliuc because each enables retrieval of markup data, which Wright discloses may be viewed from the perspective of any user.  Thus the combination provides predictable results.

  
  Claim 7, Gavriliuc discloses the medium of claim 6, comprising instructions to update the altered reality scene with the altered reality format image based on the location of the captured image (i.e. display overlay markup items in association with a 3D location in a coordinate frame of the augment reality environment – Para 19).  




Claim 8, Gavriliuc discloses the medium of claim 7, wherein the altered reality scene includes the markup data overlaid at the location of the captured image (i.e. displaying, at a user selected location, items of markup at associated three dimensional locations in the real world scene viewed using augmented reality techniques – Para 19, 31; Fig. 1, 2B, 3B).  
  



Claim 9, Gavriliuc discloses the medium of claim 6, wherein the captured image includes meta data that defines the location of the image and a location of a user when capturing the image (i.e. obtain environment using sensed data such as GPS, e.g. location, IMU, e.g. orientation, and image data, e.g. recognizing field of view – Para 20, 35).  

Claim 10, Gavriliuc discloses the medium of claim 9, wherein the meta data of the capture image is utilized to update the location of the altered reality scene when the location of the image is viewed from a perspective of the location of the user when capturing the image (i.e. the augmented reality display system may move the markup image to an updated 3D location – Para 53; the markup image data is associated with a 3D location in the real world scene represented in the environment of the AR display system – Para 54; the 3D location is based on sensed data, such as depth, position and orientation – Para 20, 35, 54).  



Claim 11, Gavriliuc discloses the medium of claim 6, wherein the altered reality scene is a location specific altered reality scene (i.e. markup applied in the environment provided/viewed by the user of the augmented reality environment – Fig. 1, 6).  




Independent claim 12, the claim is similar in scope to claims 1 and 6.  Therefore, similar rationale as applied in the rejection of claims 1 and 6 apply herein.  Additionally, Gavriliuc discloses a method for generating image markups, comprising: 

generating a still image from a location of an altered reality scene (i.e. present the image as a still image – Para 21 – having two dimensional data – Para 16 – based on a viewed environment including virtual content with a real world background in an augmented reality view – Para 18);

converting the still image from an altered reality format to a non-altered reality format  (i.e. transmit a 3D image at an AR display system for viewing on a remote device in 2D – abstract; Para 16-17; Fig. 1); 

receiving markup images corresponding to the still image in the non- altered reality format (i.e. provided the remote device 2D image including items of markup to the AR display system for display as a three dimensional image of the real world scene viewed using augmented reality techniques – Para 31; Fig. 1, 2B, 3B; abstract); 

separating the markup images from the still image in the non-altered reality format (i.e. input markup items and associated location information are stored in a server, e.g. stored without (separate from) the still image – Para 24); and 

generating an overlay for the altered reality scene based on meta data associated with the still image (i.e. displaying items of markup at three dimensional locations in the real world scene viewed using scene data – Para 31; Fig. 1, 2B, 3B; abstract) , wherein the markup is a selectable markup (i.e. the markup can be associated with an identifier that is enables users to retrieve the markup later – Para 30); and 

move a user to the position within the altered reality scene upon interaction with the selectable markup within the altered reality scene (i.e. the markup can be viewed from different perspectives by moving with the environment – Para 19).  
  
Gavriliuc fails to disclose move a user to the position within the altered reality scene upon selection of the selectable markup within the altered reality scene, which Wright discloses (i.e. prerecorded/saved help session including annotations left by another user – Para 114 – can be access/reviewed from the same viewpoint/positioning of the original user device that recorded the help session – Para 115, 118, 121).


It would have been obvious at the effective date of invention to combine Wright’s move a user to the position within the altered reality scene upon selection of the selectable markup within the altered reality scene with the method of Gavriliuc because each enables retrieval of markup data, which Wright discloses may be viewed from the perspective of any user.  Thus the combination provides predictable results.

 




Claim 13, Gavriliuc discloses the method of claim 12, wherein the meta data includes the location, an orientation, and a field of view when generating the still image (i.e. obtain environment using sensed data such as GPS, e.g. location, IMU, e.g. orientation, and image data, e.g. recognizing field of view – Para 20, 35).  




Claim 14, Gavriliuc discloses the method of claim 13, wherein generating the overlay includes applying the overlay to the altered reality scene such that the overlay is viewable at the location, orientation, and field of view (i.e. displaying, at a user selected location, items of markup at associated three dimensional locations in the real world scene viewed using augmented reality techniques – Para 19, 31, 35; Fig. 1, 2B, 3B).    



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anatolie Gavriliuc et al., US 2016/0371885 A1 in view of Gerald Wright et al., US 2019/0370544 as applied to claim 12 above, and further in view of Robert Carter et al., US 10,528,838 B1.


Claim 15, Gavriliuc discloses the method of claim 12, comprising viewing the overlay at the location of the altered reality scene (Para 31; Fig. 1, 2B, 3B; abstract), as does Wright (Para 23; Fig. 3, 6B). 


Gavriliuc in view of Wright fails to disclose applying an authentication technique for viewing the overlay, which Carter discloses (i.e. using permissions to view overlay content using an AR device – abstract; col. 12, ll. 54-57).

It would have been obvious at the effective date of invention to combine Carter’s known method of applying an authentication technique for viewing the overlay with the method of Gavriliuc in view of Wright because use of authentication levels that permit viewing of content provides the advantage of maintaining and protecting sensitive information.



Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619